 Case 1:19-cv-00350-CFC Document 19 Filed 08/16/19 Page 1 of 1 PageID #: 743




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


REALTIME DATA LLC d/b/a IXO,
                                                         C.A. No. 1:19-cv-00350-CFC
       Plaintiff,

       v.

KAMINARIO, INC.,

       Defendant.


                    PLAINTIFF REALTIME DATA LLC’S OPPOSITION TO
                          DEFENDANT’S MOTION TO DISMISS
       On August 2, 2019, Defendant Kaminario, Inc. (“Defendant”) filed a motion to dismiss

for failure to state a claim (Dkt. Nos. 12, 13). Plaintiff Realtime Data LLC (“Realtime”)

disagrees that Defendant’s motion to dismiss has any merit. Concurrently with this opposition,

Realtime filed a first amended complaint. Therefore, Defendant’s motion to dismiss is now moot.

Accordingly, the Court should deny Defendant’s motion to dismiss as moot.


Dated: August 16, 2019                            BAYARD, P.A.

OF COUNSEL                                         /s/ Stephen B. Brauerman
                                                  Stephen B. Brauerman (No. 4952)
Marc A. Fenster (CA SBN 181067)                   600 N. King Street, Suite 400
Reza Mirzaie (CA SBN 246953)                      Wilmington, DE 19801
Paul A. Kroeger (CA SBN 229074)                   Phone: (302) 655-5000
C. Jay Chung (CA SBN 252794)                      sbrauerman@bayardlaw.com
RUSS AUGUST & KABAT
12424 Wilshire Boulevard, 12th Floor              Attorneys for Plaintiff Realtime Data LLC
Los Angeles, CA 90025                             d/b/a IXO
(310) 826-7474
mfenster@raklaw.com
rmirzaie@raklaw.com
pkroeger@raklaw.com
jchung@raklaw.com




                                              1
